ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
SSI Technology, Inc.                        )      ASBCA Nos. 60350, 60440
                                            )
Under Contract No. W56HZV-12-C-0058         )

APPEARANCES FOR THE APPELLANT:                     Brett S. Wacker, Esq.
                                                   Emily J. Baldwin, Esq.
                                                    Clark Hill PLC
                                                    Detroit, MI

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Jessica E. Hom, JA
                                                   MAJ Christopher M. Coy, JA
                                                    Trial Attorneys

                              ORDER OF DISMISSAL

       By motion filed on 24 February 2017, appellant has moved for dismissal of
these appeals, with prejudice, pursuant to a settlement agreement. Accordingly, these
appeals are dismissed from the Board's docket with prejudice.

       Dated: 1 March 2017



                                                 J~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60350, 60440,
Appeals of SSI Technology, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals